NOTICE OF ALLOWABILITY 
Claims 1, 4, 8-11, 14, and 18-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A backlight module, comprising a backlight source and a driving circuit for driving the backlight source, the backlight source comprising a plurality of backlight units arranged in an array, wherein each of the backlight units corresponds to a partition of a liquid crystal display panel, and the driving circuit corresponding to at least one of the backlight units comprises: a data signal input module configured to input a data signal to a first node under control of a scan signal during a display frame phase; a driving module connected to the data signal input module through the first node and connected to the at least one of the backlight units through a second node, configured to drive the at least one of the backlight units to emit light under control of a potential of the first node and a high-level power signal; a storage module connected to the driving module through the first node and the second node, and configured to store a threshold voltage of the driving module; and a compensation module connected to the driving module through the first node, and configured to pull down the potential of the first node to be less than a potential of the second node during a blank frame phase to make the threshold voltage of the driving module negatively biased, wherein the data signal input module comprises a first transistor, a gate of the first transistor is connected to the scan signal, a first electrode of the first transistor is connected to a data line, and a second electrode of the first transistor is connected to the first node; the driving module comprises a second transistor, a gate of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the high-level power signal, and a second electrode of the second transistor is connected to the second node; the storage module comprises a storage capacitor, a first plate of the storage capacitor is connected to the first node, and a second plate of the storage capacitor is connected to the second node; and the compensation module comprises a compensation line V-sense, an end of the compensation line V-sense is connected to the first node, and another end of the compensation line V-sense is connected to a timing control chip; wherein the compensation module inputs a first compensation voltage to the first node in the Page 3 of 9Attorney Docket No. 16020-000132-US-NP blank frame phase, and the first compensation voltage is a negative value “, among other elements of the claims, cannot be found along or in combination within the cited prior art. 
Regarding claim 11, the recitation of “A display device, comprising a liquid crystal display panel and a backlight module, the backlight module comprising a backlight source and a driving circuit for driving the backlight source, the backlight source comprising a plurality of backlight units arranged in an array, wherein each of the backlight units corresponds to a partition of a liquid crystal display panel, and the driving circuit corresponding to at least one of the backlight units comprises: a data signal input module configured to input a data signal to a first node under control of a scan signal during a display frame phase; a driving module connected to the data signal input module through the first node and connected to the at least one of the backlight units through a second node, configured to drive the Page 4 of 9Attorney Docket No. 16020-000132-US-NP at least one of the backlight units to emit light under control of a potential of the first node and a high-level power signal; a storage module connected to the driving module through the first node and the second node, and configured to store a threshold voltage of the driving module; and a compensation module connected to the driving module through the first node, and configured to pull down the potential of the first node to be less than a potential of the second node during a blank frame phase to make the threshold voltage of the driving module negatively biased, wherein the data signal input module comprises a first transistor, a gate of the first transistor is connected to the scan signal, a first electrode of the first transistor is connected to a data line, and a second electrode of the first transistor is connected to the first node; the driving module comprises a second transistor, a gate of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the high-level power signal, and a second electrode of the second transistor is connected to the second node; the storage module comprises a storage capacitor, a first plate of the storage capacitor is connected to the first node, and a second plate of the storage capacitor is connected to the second node; and the compensation module comprises a compensation line V-sense, an end of the compensation line V-sense is connected to the first node, and another end of the compensation line V-sense is connected to a timing control chip; wherein the compensation module inputs a first compensation voltage to the first node in the blank frame phase, and the first compensation voltage is a negative value “, among other elements of the claims, cannot be found along or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621